
	
		II
		Calendar No. 188
		112th CONGRESS
		1st Session
		S. 914
		[Report No. 112–88]
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Begich (for himself,
			 Mr. Grassley, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			October 11, 2011
			Reported by Mrs. Murray,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  waiver of the collection of copayments for telehealth and telemedicine visits
		  of veterans, and for other purposes.
	
	
		1.Authority to waive collection
			 of copayments for telehealth and telemedicine visits of veterans
			(a)In
			 generalSubchapter III of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1722A the following new section:
				
					1722B.Copayments:
				waiver of collection of copayments for telehealth and telemedicine visits of
				veteransThe Secretary may
				waive the imposition or collection of copayments for telehealth and
				telemedicine visits of veterans under the laws administered by the
				Secretary.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1722A the
			 following new item:
				
					
						1722B. Copayments: waiver of collection
				of copayments for telehealth and telemedicine visits of
				veterans.
					
					.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans Programs Improvement
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References to title 38, United States
				Code.
					TITLE I—Health care
				matters
					Sec. 101. Authority to waive collection of
				copayments for telehealth and telemedicine visits of veterans.
					Sec. 102. Teleconsultation, teleretinal
				imaging, and telemedicine.
					Sec. 103. Payments and allowances for
				beneficiary travel in connection with veterans receiving care from Vet
				Centers.
					Sec. 104. Use of service dogs on property of
				the Department of Veterans Affairs.
					Sec. 105. Rehabilitative services for veterans
				with traumatic brain injury.
					Sec. 106. Centers of excellence for rural
				health research, education, and clinical activities.
					Sec. 107. Provision of chiropractic services to
				veterans enrolled in health care system of Department of Veterans
				Affairs.
					Sec. 108. Reimbursement rate for ambulance
				services.
					Sec. 109. Increased flexibility in establishing
				payment rates for nursing home care provided by State homes.
					Sec. 110. Access to State prescription
				monitoring programs.
					Sec. 111. Improvements for recovery and
				collection of amounts for Department of Veterans Affairs Medical Care
				Collections Fund.
					TITLE II—Homeless veterans
				matters
					Sec. 201. Enhancement of comprehensive service
				programs.
					Sec. 202. Modification of grant program for
				homeless veterans with special needs.
					Sec. 203. Modification of authority for
				provision of treatment and rehabilitation to certain veterans to include
				provision of treatment and rehabilitation to homeless veterans who are not
				seriously mentally ill.
					Sec. 204. Plan to end veteran
				homelessness.
					Sec. 205. Extension of certain authorities
				relating to homeless veterans.
					Sec. 206. Reauthorization of appropriations for
				homeless veterans reintegration program.
					Sec. 207. Reauthorization of appropriations for
				financial assistance for supportive services for very low-income veteran
				families in permanent housing.
					Sec. 208. Reauthorization of appropriations for
				grant program for homeless veterans with special needs.
					Sec. 209. Collaboration in provision of case
				management services to homeless veterans in supported housing
				program.
					TITLE III—Housing
				matters
					Sec. 301. Short title.
					Sec. 302. Extended period of protections for
				members of uniformed services relating to mortgages, mortgage foreclosure, and
				eviction.
					Sec. 303. Occupancy of property by dependent
				child of veteran for purposes of meeting occupancy requirement for Department
				of Veterans Affairs housing loans.
					Sec. 304. Waiver of loan fee for individuals
				with disability ratings issued during pre-discharge programs.
					Sec. 305. Improvements to assistance for
				disabled veterans residing in housing owned by a family member.
					Sec. 306. Expansion of eligibility for
				specially adapted housing assistance for veterans with vision
				impairment.
					Sec. 307. Revised limitations on assistance
				furnished for acquisition and adaptation of housing for disabled
				veterans.
					TITLE IV—Compensation and pension
				matters
					Sec. 401. Increase in rate of pension for
				disabled veterans married to one another and both of whom require regular aid
				and attendance.
					Sec. 402. Authority for retroactive effective
				date for awards of disability compensation in connection with applications that
				are fully-developed at submittal.
					Sec. 403. Modification of month of death
				benefit for surviving spouses of veterans who die while entitled to
				compensation or pension.
					Sec. 404. Automatic waiver of agency of
				original jurisdiction review of new evidence.
					TITLE V—Memorial, burial, and
				cemetery matters
					Sec. 501. Prohibition on disruptions of
				funerals of members or former members of the Armed Forces.
					Sec. 502. Codification of prohibition against
				reservation of gravesites at Arlington National Cemetery.
					Sec. 503. Expansion of eligibility for
				presidential memorial certificates to persons who died in the active military,
				naval, or air service.
					TITLE VI—Construction
				matters
					Sec. 601. Authorization of fiscal year 2012
				major medical facility projects.
					Sec.
				602. Modification of
				authorization for certain major medical facility construction projects
				previously authorized.
					Sec. 603. Authorization of fiscal year 2012
				major medical facility leases.
					Sec. 604. Authorization of
				appropriations.
					Sec. 605. Limitation on authority of Secretary
				of Veterans Affairs to use bid savings on major medical facility projects to
				expand purpose of major medical facility projects.
					Sec. 606. Designation of George H. O’Brien,
				Jr., Department of Veterans Affairs Medical Center.
					Sec. 607. Designation of Major William Edward
				Adams Department of Veterans Affairs Clinic.
					TITLE VII—Other administrative
				and benefits matters
					Sec. 701. Assistance to veterans affected by
				natural disasters.
					Sec. 702. Aggregate amount of educational
				assistance available to individuals who receive both survivors' and dependents
				educational assistance and other veterans and related educational
				assistance.
					Sec. 703. Department of Veterans Affairs
				enforcement penalties for misrepresentation of a business concern as a small
				business concern owned and controlled by veterans or as a small business
				concern owned and controlled by service-disabled veterans.
					Sec. 704. Authority for certain persons to sign
				claims filed with Secretary of Veterans Affairs on behalf of
				claimants.
					Sec. 705. Improvement of process for filing
				jointly for social security and dependency and indemnity
				compensation.
					Sec. 706. Parity between part-time and
				full-time students under employee incentive scholarship program.
					Sec. 707. Report on pay-for-performance
				compensation under health care services contracts.
					Sec.
				708. Extension of authority to
				obtain information from Secretary of Treasury and Commissioner of Social
				Security for income verification purposes.
					Sec. 709. Extension of authority for regional
				office of Department of Veterans Affairs in Republic of the
				Philippines.
					Sec. 710. Report on establishment of a
				Polytrauma Rehabilitation Center or Polytrauma Network Site of the Department
				of Veterans Affairs in the northern Rockies or Dakotas.
					Sec.
				711. Modification of loan
				guaranty fee for certain initial loans.
				
			2.References to title
			 38, United States CodeExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 38, United States Code.
		IHealth care
			 matters
			101.Authority to waive
			 collection of copayments for telehealth and telemedicine visits of
			 veterans
				(a)In
			 generalSubchapter III of
			 chapter 17 is amended by inserting after section 1722A the following new
			 section:
					
						1722B.Copayments: waiver
				of collection of copayments for telehealth and telemedicine visits of
				veteransThe Secretary may
				waive the imposition or collection of copayments for telehealth and
				telemedicine visits of veterans under the laws administered by the
				Secretary.
						.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1722A the following
			 new item:
					
						
							1722B. Copayments: waiver of collection of
				copayments for telehealth and telemedicine visits of
				veterans.
						
						.
				102.Teleconsultation,
			 teleretinal imaging, and telemedicine
				(a)Teleconsultation
					(1)In
			 generalSubchapter I of chapter 17 is amended by adding at the
			 end the following new section:
						
							1709.Teleconsultation
								(a)Teleconsultation(1)The Secretary shall
				carry out a program of teleconsultation for the provision of remote mental
				health and traumatic brain injury assessments in facilities of the Department
				that are not otherwise able to provide such assessments without contracting
				with third party providers or reimbursing providers through a fee basis
				system.
									(2)The Secretary shall, in
				consultation with appropriate professional societies, promulgate technical and
				clinical care standards for the use of teleconsultation services within
				facilities of the Department.
									(b)Teleconsultation
				definedIn this section, the term teleconsultation
				means the use by a health care specialist of telecommunications to assist
				another health care provider in rendering a diagnosis or
				treatment.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 17 is amended by inserting after the item related to section 1708 the following
			 new item:
						
							
								1709.
				Teleconsultation.
							
							.
					(b)Training in
			 telemedicineThe Secretary of Veterans Affairs shall offer
			 medical residents opportunities in training in telemedicine to the extent such
			 facilities offering residency programs have and utilize telemedicine and shall
			 make such opportunities available consistent with standards established by the
			 Accreditation Council for Graduate Medical Education for medical residency
			 programs.
				(c)Enhancement of
			 VERA
					(1)Incentives for
			 provision of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth services
						(A)In
			 generalThe Secretary of Veterans Affairs shall modify the
			 Veterans Equitable Resource Allocation (VERA) system to include
			 teleconsultation, teleretinal imaging, telemedicine, and telehealth
			 coordination services.
						(B)AssessmentNot
			 later than one year after the date on which the Secretary modifies the Veterans
			 Equitable Resource Allocation system as required by subparagraph (A), the
			 Secretary shall assess—
							(i)the effect of
			 such modification on the utilization of teleconsultation, teleretinal imaging,
			 telemedicine, and telehealth coordination services; and
							(ii)whether
			 additional incentives are required to promote the utilization of such services
			 throughout the Department of Veterans Affairs.
							(2)Inclusion of
			 telemedicine visits in workload reportingThe Secretary shall
			 modify the Veterans Equitable Resource Allocation system to require the
			 inclusion of all telemedicine visits in the calculation of facility
			 workload.
					(d)DefinitionsIn
			 this section:
					(1)TeleconsultationThe
			 term teleconsultation has the meaning given such term in section
			 1709 of title 38, United States Code, as added by subsection (a).
					(2)TelehealthThe
			 term telehealth means the use of telecommunications to collect
			 patient data remotely and send data to a monitoring station for
			 interpretation.
					(3)TelemedicineThe
			 term telemedicine means the use by a health care provider of
			 telecommunications to assist in the diagnosis or treatment of a patient's
			 medical condition.
					(4)Teleretinal
			 imagingThe term teleretinal imaging means the use
			 by a health care specialist of telecommunications, digital retinal imaging, and
			 remote image interpretation to provide eye care.
					103.Payments and
			 allowances for beneficiary travel in connection with veterans receiving care
			 from Vet Centers
				(a)Clarification of
			 existing authorityThe Secretary of Veterans Affairs may pay the
			 actual necessary expense of travel or an allowance for travel to or from a Vet
			 Center under section 111(a) of title 38, United States Code.
				(b)Report
					(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a report on the feasibility
			 and advisability of paying the actual necessary expenses of travel or
			 allowances for travel to or from Vet Centers under such section.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)A description of the
			 veterans who benefit from payment as described in subsection (a).
						(B)A description of any
			 impediments to the Secretary in paying such expenses or allowances.
						(C)A description of any
			 impediments encountered by veterans in receiving such payments.
						(D)An assessment of the
			 feasibility and advisability of paying such expenses or allowances.
						(E)Such recommendations for
			 legislative or administrative action as the Secretary considers appropriate
			 with respect to the payment of such expenses or allowances.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary such sums as may be necessary to pay expenses and allowances as
			 described in subsection (a) during the one-year period beginning on the date of
			 the enactment of this Act.
				(d)Vet Center
			 definedIn this section, the term Vet Center means a
			 center for readjustment counseling and related mental health services for
			 veterans under section 1712A of such title.
				104.Use of service dogs on
			 property of the Department of Veterans AffairsSection 1714 is amended by adding at the end
			 the following new subsection:
				
					(e)(1)Subject to paragraph (3), the Secretary
				shall admit service animals described in paragraph (2) to any building or
				property of the Department on the same terms and conditions, and subject to the
				same regulations, as otherwise generally govern the admission of the public to
				such buildings or properties.
						(2)The service animals
				described in this paragraph are service dogs provided under subsection (c) and
				other guide dogs or service animals that accompany individuals with
				disabilities and that are especially trained and educated to accompany such
				individuals.
						(3)The Secretary may prohibit service animals
				described in paragraph (2) from running free in or roaming buildings or
				properties described in paragraph (1) and may require such service animals to
				adorn guiding harnesses or leashes and be under the control of an individual at
				all times while in such buildings or on such
				properties.
						.
			105.Rehabilitative
			 services for veterans with traumatic brain injury
				(a)Rehabilitation services
			 in plans for rehabilitation and reintegrationSection 1710C is
			 amended—
					(1)in subsection (a)(1), by
			 inserting before the semicolon the following: with the goal of
			 maximizing the individual’s independence;
					(2)in subsection (b)—
						(A)in paragraph (1)—
							(i)by inserting (and
			 sustaining improvement in) after improving; and
							(ii)by inserting
			 behavioral, after cognitive,;
							(B)in paragraph (2), by
			 inserting rehabilitative services and before
			 rehabilitative components; and
						(C)in paragraph (3)—
							(i)by striking
			 treatments the first place it appears and inserting
			 services; and
							(ii)by striking
			 treatments and the second place it appears; and
							(3)by adding at the end the
			 following new subsection:
						
							(h)Rehabilitative services
				definedFor purposes of this section, and sections 1710D and
				1710E of this title, the term rehabilitative services
				includes—
								(1)rehabilitative services,
				as such term is defined in section 1701 of this title;
								(2)treatment and services
				(which may be of ongoing duration) to sustain, and prevent loss of, functional
				gains that have been achieved; and
								(3)any other rehabilitative
				services or supports that may contribute to maximizing an individual's
				independence.
								.
					(b)Rehabilitation services
			 in comprehensive program for long-Term rehabilitationSection
			 1710D(a) is amended—
					(1)by inserting and
			 rehabilitative services (as defined in section 1710C of this title)
			 after long-term care; and
					(2)by striking
			 treatment.
					(c)Rehabilitation services
			 in authority for cooperative agreements for use of non-Department facilities
			 for rehabilitationSection 1710E(a) is amended by inserting
			 , including rehabilitative services (as defined in section 1710C of this
			 title), after medical services.
				(d)Technical
			 amendmentSection 1710C(c)(2)(S) is amended by striking
			 opthamologist and inserting
			 ophthalmologist.
				106.Centers of excellence for rural health
			 research, education, and clinical activities
				(a)Centers of excellence
					(1)In
			 generalSubchapter II of
			 chapter 73 is amended by adding at the end the following new section:
						
							7330B.Centers of excellence for rural health
				research, education, and clinical activities
								(a)EstablishmentThe Secretary
				shall, through the Director of the Office of Rural Health, establish and
				operate centers of excellence for rural health research, education, and
				clinical activities.
								(b)ActivitiesEach
				center established and operated under subsection (a) shall carry out one or
				more of the following:
									(1)Collaboration with the
				Office of Research and Development of the Veterans Health Administration on
				research relating to the furnishing of health services in rural areas.
									(2)Development of specific
				models to be used by the Department in furnishing health services to veterans
				in rural areas.
									(3)Provision of education
				and training for health care professionals of the Department on the furnishing
				of health services to veterans in rural areas.
									(4)Development and
				implementation of innovative clinical activities and systems of care for the
				Department for the furnishing of health services to veterans in rural
				areas.
									(c)DesignationThe
				Secretary may designate a rural health resource of the Office of Rural Health
				as a center of excellence for purposes of this section, including a rural
				health resource center described in section 7308(d) of this title, if such
				resource or center engages in one or more of the activities described in
				subsection (b).
								(d)FundingActivities
				of clinical and scientific investigation at each center operated under this
				section shall be eligible to compete for the award of funding from funds
				appropriated for the Medical and Prosthetics Research
				Account.
								.
					(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 7330A
			 the following new item:
						
							
								7330B. Centers of excellence
				for rural health research, education, and clinical
				activities.
							
							.
					(b)Recognition of rural
			 health resource centers in Office of Rural HealthSection 7308 is
			 amended by adding at the end the following new subsection:
					
						(d)Rural health resource
				centers(1)There are in the Office veterans rural
				health resource centers that serve as satellite offices for the Office.
							(2)The veterans rural health resource centers
				have purposes as follows:
								(A)To improve the understanding of the Office
				of the challenges faced by veterans living in rural areas.
								(B)To identify disparities in the availability
				of health care to veterans living in rural areas.
								(C)To formulate practices or programs to
				enhance the delivery of health care to veterans living in rural areas.
								(D)To develop special practices and products
				for the benefit of veterans living in rural areas and for implementation of
				such practices and products in the Department
				systemwide.
								.
				(c)Designation of
			 Department of Veterans Affairs medical center in Fargo, North Dakota, as a
			 center of excellence for rural health research, education, and clinical
			 activitiesIn consideration of ongoing initiatives through the
			 Office of Rural Health located at the University of North Dakota and the
			 Department of Veterans Affairs medical center in Fargo, North Dakota, such
			 medical center shall be designated under section 7330B(c) of title 38, United
			 States Code, as added by subsection (a), as a center of excellence for rural
			 health research, education, and clinical activities.
				107.Provision of
			 chiropractic services to veterans enrolled in health care system of Department
			 of Veterans Affairs
				(a)Comprehensive policy on
			 chiropractic services
					(1)In
			 generalNot later than June 1, 2012, the Secretary of Veterans
			 Affairs shall develop and implement a comprehensive policy on the provision of
			 chiropractic services provided at the expense of the Department of Veterans
			 Affairs to veterans enrolled in the health care system of the
			 Department.
					(2)Scope of
			 PolicyThe policy required by paragraph (1) shall cover each of
			 the following:
						(A)The Department-wide
			 protocols governing referrals for chiropractic services.
						(B)The Department-wide
			 protocols governing direct access to chiropractic services.
						(C)The Department-wide
			 protocols governing the scope of practice of chiropractic practitioners.
						(D)The definition of
			 chiropractic services to be provided.
						(E)The assurance of prompt
			 and appropriate chiropractic services by the Department, system-wide, when
			 medically appropriate.
						(F)Department programs of
			 education and training for health care personnel of the Department regarding
			 the benefits of chiropractic services.
						(G)Department programs of
			 patient education for veterans suffering from back pain and related
			 disorders.
						(3)UpdatesThe
			 Secretary shall revise the policy required by paragraph (1) on a periodic basis
			 in accordance with experience and evolving best practice guidelines.
					(4)ConsultationThe
			 Secretary shall develop the policy required by paragraph (1), and revise such
			 policy under paragraph (3), in consultation with veterans service organizations
			 and other organizations with expertise regarding the benefits of chiropractic
			 services.
					(b)Locations for provision
			 of chiropractic servicesIn carrying out the policy required by
			 subsection (a), the Secretary shall provide chiropractic services at—
					(1)not less than two
			 locations in each Veterans Integrated Service Network (VISN); and
					(2)such locations as the
			 Secretary considers appropriate based on the Secretary's assessment of demand
			 for chiropractic services provided by the Department, including consideration
			 of the following:
						(A)The average time a
			 veteran seeking chiropractic services from the Department is required to wait
			 for such services.
						(B)Rates of fee-based
			 care.
						(C)Such other considerations
			 as the Secretary considers appropriate.
						(c)Annual Report
					(1)In
			 generalNot later than 180 days after the date of the completion
			 and initial implementation of the policy required by subsection (a)(1) and on
			 October 1 of every fiscal year thereafter through fiscal year 2020, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report on
			 the implementation of the policy required by subsection (a)(1).
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)A description of the
			 policy developed and implemented under paragraph (1) of subsection (a) and any
			 revisions to such policy under paragraph (3) of such subsection.
						(B)A description of the
			 performance measures used to determine the effectiveness of such policy in
			 improving the availability of chiropractic services for veterans
			 system-wide.
						(C)An assessment of the
			 adequacy of Department chiropractic services based on a survey of patients
			 managed in Department clinics.
						(D)An assessment of the
			 training provided to Department health care personnel with respect to the
			 benefits of chiropractic services and the appropriate referral of patients for
			 chiropractic services.
						(E)An assessment of the
			 patient pain care education programs of the Department.
						(F)The number of episodes of
			 chiropractic services (including referrals for chiropractic services to
			 non-Department providers) granted in the preceding fiscal year, disaggregated
			 by facility.
						(d)Veterans Service
			 Organization definedIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.
				108.Reimbursement rate for
			 ambulance servicesSection
			 111(b)(3) is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of
				transportation of a person under subparagraph (B) by ambulance, the Secretary
				may pay the provider of the transportation the lesser of the actual charge for
				the transportation or the amount determined by the fee schedule established
				under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) unless
				the Secretary has entered into a contract for that transportation with the
				provider.
					.
			109.Increased flexibility
			 in establishing payment rates for nursing home care provided by State
			 homes
				(a)In
			 generalSection 1745(a) is amended—
					(1)in paragraph (1), by
			 striking The Secretary shall pay each State home for nursing home care
			 at the rate determined under paragraph (2) and inserting The
			 Secretary shall enter into a contract (or agreement under section 1720(c)(1) of
			 this title) with each State home for payment by the Secretary for nursing home
			 care provided in the home; and
					(2)by striking paragraph (2)
			 and inserting the following new paragraph (2):
						
							(2)Payment under each
				contract (or agreement) between the Secretary and a State home under paragraph
				(1) shall be based on a methodology, developed by the Secretary in consultation
				with the State home, to adequately reimburse the State home for the care
				provided by the State home under the contract (or
				agreement).
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to care
			 provided on or after January 1, 2012.
				110.Access to State
			 prescription monitoring programs
				(a)Exception with respect
			 to confidential nature of claimsSection 5701 is amended by
			 adding at the end the following new subsection:
					
						(l)Under regulations the
				Secretary shall prescribe, the Secretary may disclose information about a
				veteran or the dependent of a veteran to a State controlled substance
				monitoring program, including a program approved by the Secretary of Health and
				Human Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
						.
				(b)Exception with respect
			 to confidentiality of certain medical recordsSection 7332(b)(2)
			 is amended by adding at the end the following new subparagraph:
					
						(G)To a State controlled
				substance monitoring program, including a program approved by the Secretary of
				Health and Human Services under section 399O of the Public Health Service Act
				(42 U.S.C. 280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
						.
				111.Improvements for
			 recovery and collection of amounts for Department of Veterans Affairs Medical
			 Care Collections Fund
				(a)Development and
			 implementation of plan for recovery and collection
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall develop and implement a
			 plan to ensure the recovery and collection of amounts under the provisions of
			 law described in section 1729A(b) of title 38, United States Code, for deposit
			 in the Department of Veterans Affairs Medical Care Collections Fund.
					(2)ElementsThe
			 plan required by paragraph (1) shall include the following:
						(A)An effective process to
			 identify billable fee claims.
						(B)Effective and practicable
			 policies and procedures that ensure recovery and collection of amounts
			 described in section 1729A(b) of such title.
						(C)The training of employees
			 of the Department, on or before December 1, 2011, who are responsible for the
			 recovery or collection of such amounts to enable such employees to comply with
			 the process required by subparagraph (A) and the policies and procedures
			 required by subparagraph (B).
						(D)Fee revenue goals for the
			 Department.
						(E)An effective monitoring
			 system to ensure achievement of goals described in subparagraph (D) and
			 compliance with the policies and procedures described in subparagraph
			 (B).
						(b)Monitoring of third
			 party collectionsThe Secretary shall monitor the recovery and
			 collection of amounts from third parties (as defined in section 1729(i) of such
			 title) for deposit in such fund.
				IIHomeless veterans
			 matters
			201.Enhancement of comprehensive service
			 programs
				(a)Enhancement of grantsSection 2011 is amended—
					(1)in subsection (b)(1)(A), by striking
			 expansion, remodeling, or alteration of existing buildings, or
			 acquisition of facilities, and inserting new construction of
			 facilities, expansion, remodeling, or alteration of existing facilities, or
			 acquisition of facilities; and
					(2)in subsection (c)—
						(A)in the first sentence, by striking A
			 grant and inserting (1) A grant;
						(B)in the second sentence of paragraph (1), as
			 designated by subparagraph (A), by striking The amount and
			 inserting the following:
							
								(2)The
				amount
								;
				and
						(C)by adding at the end the following new
			 paragraph:
							
								(3)(A)The Secretary may not deny an application
				from an entity that seeks a grant under this section to carry out a project
				described in subsection (b)(1)(A) solely on the basis that the entity proposes
				to use funding from other private or public sources, if the entity demonstrates
				that a private nonprofit organization will provide oversight and site control
				for the project.
									(B)In this paragraph, the term private
				nonprofit organization means the following:
										(i)An incorporated private institution,
				organization, or foundation—
											(I)that has received, or has temporary
				clearance to receive, tax-exempt status under paragraph (2), (3), or (19) of
				section 501(c) of the Internal Revenue Code of 1986;
											(II)for which no part of the net earnings of
				the institution, organization, or foundation inures to the benefit of any
				member, founder, or contributor of the institution, organization, or
				foundation; and
											(III)that the Secretary determines is
				financially responsible.
											(ii)A for-profit limited partnership or limited
				liability company, the sole general partner or manager of which is an
				organization that is described by subclauses (I) through (III) of clause
				(i).
										(iii)A corporation wholly owned and controlled
				by an organization that is described by subclauses (I) through (III) of clause
				(i).
										.
						(b)Grant and per diem payments
					(1)Study and development of fiscal controls
			 and payment methodNot later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall—
						(A)complete a study of all matters relating to
			 the method used by the Secretary to make per diem payments under section
			 2012(a) of title 38, United States Code, including changes anticipated by the
			 Secretary in the cost of furnishing services to homeless veterans and
			 accounting for costs of providing such services in various geographic
			 areas;
						(B)develop more effective and efficient
			 procedures for fiscal control and fund accounting by recipients of grants under
			 sections 2011, 2012, and 2061 of such title; and
						(C)develop a more effective and efficient
			 method for adequately reimbursing recipients of grants under section 2011 of
			 such title for services furnished to homeless veterans.
						(2)ConsiderationIn developing the method required by
			 paragraph (1)(C), the Secretary may consider payments and grants received by
			 recipients of grants described in such paragraph from other departments and
			 agencies of Federal and local governments and from private entities.
					(3)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 on—
						(A)the findings of the Secretary with respect
			 to the study required by subparagraph (A) of paragraph (1);
						(B)the methods developed under subparagraphs
			 (B) and (C) of such paragraph; and
						(C)any recommendations of the Secretary for
			 revising the method described in subparagraph (A) of such paragraph and any
			 legislative action the Secretary considers necessary to implement such
			 method.
						(c)Authorization of
			 appropriationsSection 2013
			 is amended by striking subchapter and all that follows through
			 the period and inserting the following: “subchapter amounts as follows:
					
						(1)$150,000,000 for each of fiscal years 2007
				through 2009.
						(2)$175,100,000 for fiscal year 2010.
						(3)$217,700,000 for fiscal
				year 2011.
						(4)$250,000,000 for fiscal year 2012.
						(5)$150,000,000 for fiscal year 2013 and each
				fiscal year
				thereafter.
						.
				202.Modification of grant
			 program for homeless veterans with special needs
				(a)Inclusion of entities
			 eligible for comprehensive service program grants and per diem payments for
			 services to homeless veteransSubsection (a) of section 2061 is
			 amended—
					(1)by striking to
			 grant and per diem providers and inserting to entities eligible
			 for grants and per diem payments under sections 2011 and 2012 of this
			 title; and
					(2)by striking by
			 those facilities and providers and inserting by those facilities
			 and entities.
					(b)Inclusion of male
			 homeless veterans with minor dependentsSubsection (b) of such section is
			 amended—
					(1)in paragraph (1), by
			 striking , including women who have care of minor
			 dependents;
					(2)in paragraph (3), by
			 striking or;
					(3)in paragraph (4), by
			 striking the period at the end and inserting ; or; and
					(4)by adding at the end the
			 following new paragraph:
						
							(5)individuals who have care
				of minor
				dependents.
							.
					(c)Authorization of
			 provision of services to dependentsSuch section is further
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Provision of services
				to dependentsA recipient of a grant under subsection (a) may use
				amounts under the grant to provide services directly to a dependent of a
				homeless veteran with special needs who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				under this
				section.
							.
					203.Modification of
			 authority for provision of treatment and rehabilitation to certain veterans to
			 include provision of treatment and rehabilitation to homeless veterans who are
			 not seriously mentally illSection 2031(a) is amended in the matter
			 before paragraph (1) by striking , including and inserting
			 and to.
			204.Plan to end veteran homelessness
				(a)In generalNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 Congress a comprehensive plan to end homelessness among veterans.
				(b)ElementsThe plan required by subsection (a) shall
			 include the following:
					(1)An analysis of programs of the Department
			 of Veterans Affairs and other departments and agencies of the Federal
			 Government that are designed to prevent homelessness among veterans and assist
			 veterans who are homeless.
					(2)An evaluation of whether and how
			 coordination between the programs described in paragraph (1) would contribute
			 to ending homelessness among veterans.
					(3)Recommendations for improving the programs
			 described in paragraph (1), enhancing coordination between such programs, or
			 eliminating programs that are no longer effective.
					(4)Recommendations for new programs to prevent
			 and end homelessness among veterans, including an estimate of the cost of such
			 programs.
					(5)A timeline for implementing the plan,
			 including milestones to track the implementation of the plan.
					(6)Benchmarks to measure the
			 effectiveness of the plan and the efforts of the Secretary to implement the
			 plan.
					(7)Such other matters as the Secretary
			 considers necessary.
					(c)Consideration of veterans located in rural
			 areasThe analysis,
			 evaluation, and recommendations included in the report required by subsection
			 (a) shall include consideration of the circumstances and requirements that are
			 unique to veterans located in rural areas.
				205.Extension of certain
			 authorities relating to homeless veterans
				(a)Health care for
			 homeless veteransSection 2031(b) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2012.
				(b)Centers for provision
			 of comprehensive services to homeless veteransSection 2033(d) is
			 amended by striking December 31, 2011 and inserting
			 December 31, 2014.
				(c)Property transfers for
			 housing assistance for homeless veteransSection 2041(c) is
			 amended by striking December 31, 2011 and inserting
			 December 31, 2014.
				(d)Advisory Committee on
			 Homeless VeteransSection 2066(d) is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
				206.Reauthorization of
			 appropriations for homeless veterans reintegration programSection 2021(e)(1) is amended by adding at
			 the end the following new subparagraph:
				
					(G)$50,000,000 for fiscal year
				2012.
					.
			207.Reauthorization of
			 appropriations for financial assistance for supportive services for very
			 low-income veteran families in permanent housing
				(a)In
			 generalSection 2044(e) is
			 amended—
					(1)in paragraph (1), by adding at the end the
			 following new subparagraph:
						
							(D)$100,000,000 for fiscal
				year 2012.
							;
				and
					(2)in paragraph (3), by striking
			 2011 and inserting 2012.
					(b)Technical
			 amendmentParagraph (1) of
			 such section is further amended by striking carry out subsection (a),
			 (b), and (c) and inserting carry out subsections (a), (b), and
			 (c).
				208.Reauthorization of
			 appropriations for grant program for homeless veterans with special
			 needsSection 2061(d)(1), as
			 redesignated by section 202(c)(1), is amended by striking 2011
			 and inserting 2013.
			209.Collaboration in
			 provision of case management services to homeless veterans in supported housing
			 program
				(a)In
			 generalThe Secretary of Veterans Affairs shall consider entering
			 into contracts or agreements, under sections 513 and 8153 of title 38, United
			 States Code, with eligible entities to collaborate with the Secretary in the
			 provision of case management services to covered veterans as part of the
			 supported housing program carried out under section 8(o)(19) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) to ensure that the homeless
			 veterans facing the most significant difficulties in obtaining suitable housing
			 receive the assistance they require to obtain such housing.
				(b)Covered
			 veteransFor purposes of this section, a covered veteran is any
			 veteran who—
					(1)is eligible to receive a
			 housing voucher under such section 8(o)(19);
					(2)requires the assistance
			 of a case manager in obtaining suitable housing with such voucher; and
					(3)is having difficulty
			 obtaining the amount of such assistance the veteran requires, including
			 because—
						(A)the veteran resides in an
			 area that has a shortage of low-income housing and because of such shortage the
			 veteran requires more assistance from a case manager than the Secretary
			 otherwise provides;
						(B)the location in which the
			 veteran resides is located at such distance from facilities of the Department
			 of Veterans Affairs as makes the provision of case management services by the
			 Secretary to such veteran impractical; or
						(C)the veteran resides in an
			 area where veterans who receive case management services from the Secretary
			 under such section have a significantly lower average rate of successfully
			 obtaining suitable housing than the average rate of successfully obtaining
			 suitable housing for all veterans receiving such services.
						(c)Eligible
			 entitiesFor purposes of this section, an eligible entity is any
			 State or local government agency, tribal organization (as such term is defined
			 in section 4 of the Indian Self Determination and Education Assistance Act (25
			 U.S.C. 450b)), or nonprofit organization that—
					(1)under a contract or
			 agreement described in subsection (a), agrees—
						(A)to ensure access to case
			 management services by covered veterans on an as-needed basis;
						(B)to maintain referral
			 networks for covered veterans for purposes of assisting covered veterans in
			 demonstrating eligibility for assistance and additional services under
			 entitlement and assistance programs available for covered veterans, and to
			 otherwise aid covered veterans in obtaining such assistance and
			 services;
						(C)to ensure the
			 confidentiality of records maintained by the entity on covered veterans
			 receiving services through the supported housing program described in
			 subsection (a);
						(D)to establish such
			 procedures for fiscal control and fund accounting as the Secretary of Veterans
			 Affairs considers appropriate to ensure proper disbursement and accounting of
			 funds under a contract or agreement entered into by the entity as described in
			 subsection (a);
						(E)to submit to the
			 Secretary each year, in such form and such manner as the Secretary may require,
			 a report on the collaboration undertaken by the entity under a contract or
			 agreement described in such subsection during the most recent fiscal year,
			 including a description of, for the year covered by the report—
							(i)the services and
			 assistance provided to covered veterans as part of such collaboration;
							(ii)the process by which
			 covered veterans were referred to the entity for such services and
			 assistance;
							(iii)the specific goals
			 jointly set by the entity and the Secretary for the provision of such services
			 and assistance and whether the entity achieved such goals; and
							(iv)the average length of
			 time taken by a covered veteran who received such services and assistance to
			 successfully obtain suitable housing and the average retention rate of such a
			 veteran in such housing; and
							(F)to meet such other
			 requirements as the Secretary considers appropriate for purposes of providing
			 assistance to covered veterans in obtaining suitable housing; and
						(2)has demonstrated
			 experience in—
						(A)identifying and serving
			 homeless veterans, especially those who have the greatest difficulty obtaining
			 suitable housing;
						(B)working collaboratively
			 with the Department of Veterans Affairs or the Department of Housing and Urban
			 Development;
						(C)conducting outreach to,
			 and maintaining relationships with, landlords to encourage and facilitate
			 participation by landlords in supported housing programs similar to the
			 supported housing program described in subsection (a);
						(D)mediating disputes
			 between landlords and veterans receiving assistance under such supported
			 housing program; and
						(E)carrying out such other
			 activities as the Secretary of Veterans Affairs considers appropriate.
						(d)ConsultationIn
			 considering entering into contracts or agreements as described in subsection
			 (a), the Secretary of Veterans Affairs shall consult with—
					(1)the Secretary of Housing
			 and Urban Development; and
					(2)third parties that
			 provide services as part of the Department of Housing and Urban Development
			 continuum of care.
					(e)Technical assistance
			 for collaborating entities
					(1)In
			 generalThe Secretary may provide training and technical
			 assistance to entities with whom the Secretary collaborates in the provision of
			 case management services to veterans as part of the supported housing program
			 described in subsection (a).
					(2)GrantsThe
			 Secretary may provide training and technical assistance under paragraph (1)
			 through the award of grants or contracts to appropriate public and nonprofit
			 private entities.
					(3)FundingFrom
			 amounts appropriated or otherwise made available to the Secretary in the
			 Medical Services account in a year, $500,000 shall be available to the
			 Secretary in that year to carry out this subsection.
					(f)Annual report
					(1)In
			 generalNot later than 545 days after the date of the enactment
			 of this Act and not less frequently than once each year thereafter, the
			 Secretary of Veterans Affairs shall submit to Congress a report on the
			 collaboration between the Secretary and eligible entities in the provision of
			 case management services as described in subsection (a) during the most
			 recently completed fiscal year.
					(2)ElementsEach
			 report required by paragraph (1) shall include, for the period covered by the
			 report, the following:
						(A)A discussion of each case
			 in which a contract or agreement described in subsection (a) was considered by
			 the Secretary, including a description of whether or not and why the Secretary
			 chose or did not choose to enter into such contract or agreement.
						(B)The number and types of
			 eligible entities with whom the Secretary has entered into a contract or
			 agreement as described in subsection (a).
						(C)A description of the
			 geographic regions in which such entities provide case management services as
			 described in such subsection.
						(D)A description of the
			 number and types of covered veterans who received case management services from
			 such entities under such contracts or agreements.
						(E)An assessment of the
			 performance of each eligible entity with whom the Secretary entered into a
			 contract or agreement as described in subsection (a).
						(F)An assessment of the
			 benefits to covered veterans of such contracts and agreements.
						(G)A discussion of the
			 benefits of increasing the ratio of case managers to recipients of vouchers
			 under the supported housing program described in such subsection to veterans
			 who reside in rural areas.
						(H)Such recommendations for
			 legislative or administrative action as the Secretary considers appropriate for
			 the improvement of collaboration in the provision of case management services
			 under such supported housing program.
						IIIHousing
			 matters
			301.Short
			 titleThis title may be cited
			 as the Andrew Connolly Veterans'
			 Housing Act.
			302.Extended period of
			 protections for members of uniformed services relating to mortgages, mortgage
			 foreclosure, and eviction
				(a)Stay of proceedings and
			 period of adjustment of obligations relating to real or personal
			 propertySection 303(b) of the Servicemembers Civil Relief Act
			 (50 U.S.C. App. 533(b)) is amended by striking within 9 months
			 and inserting within 12 months.
				(b)Period of relief from
			 sale, foreclosure, or seizureSection 303(c) of such Act (50
			 U.S.C. App. 533(c)) is amended by striking within 9 months and
			 inserting within 12 months.
				(c)Report
					(1)In
			 generalNot later than 540 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report on the protections provided under section 303 of such Act (50
			 U.S.C. App 533) during the five-year period ending on the date of the enactment
			 of this Act.
					(2)ElementsThe
			 report required by paragraph (1) shall include, for the period described in
			 such paragraph, the following:
						(A)An assessment of the
			 effects of such section on the long-term financial well-being of servicemembers
			 and their families.
						(B)The number of
			 servicemembers who faced foreclosure during a 90-day period, 270-day period, or
			 365-day period beginning on the date on which the servicemembers completed a
			 period of military service.
						(C)The number of
			 servicemembers who applied for a stay or adjustment under subsection (b) of
			 such section.
						(D)A description and
			 assessment of the effect of applying for a stay or adjustment under such
			 subsection on the financial well-being of the servicemembers who applied for
			 such a stay or adjustment.
						(E)An assessment of the
			 Secretary of Defense's partnerships with public and private sector entities and
			 recommendations on how the Secretary should modify such partnerships to improve
			 financial education and counseling for servicemembers in order to assist them
			 in achieving long-term financial stability.
						(3)Period of military
			 service and servicemember definedIn this subsection, the terms
			 period of military service and servicemember have the
			 meanings given such terms in section 101 of such Act (50 U.S.C. App.
			 511).
					303.Occupancy of property
			 by dependent child of veteran for purposes of meeting occupancy requirement for
			 Department of Veterans Affairs housing loansParagraph (2) of section 3704(c) is amended
			 to read as follows:
				
					(2)In any case in which a
				veteran is in active-duty status as a member of the Armed Forces and is unable
				to occupy a property because of such status, the occupancy requirements of this
				chapter shall be considered to be satisfied if—
						(A)the spouse of the veteran
				occupies or intends to occupy the property as a home and the spouse makes the
				certification required by paragraph (1) of this subsection; or
						(B)a dependent child of the
				veteran occupies or will occupy the property as a home and the veteran’s
				attorney-in-fact or legal guardian of the dependent child makes the
				certification required by paragraph (1) of this
				subsection.
						.
			304.Waiver of loan fee for
			 individuals with disability ratings issued during pre-discharge
			 programsParagraph (2) of
			 section 3729(c) is amended to read as follows:
				
					(2)(A)A veteran described in
				subparagraph (B) shall be treated as receiving compensation for purposes of
				this subsection as of the date of the rating described in such subparagraph
				without regard to whether an effective date of the award of compensation is
				established as of that date.
						(B)A veteran described in
				this subparagraph is a veteran who is rated eligible to receive
				compensation—
							(i)as the result of a
				pre-discharge disability examination and rating; or
							(ii)based on a pre-discharge
				review of existing medical evidence (including service medical and treatment
				records) that results in the issuance of a memorandum
				rating.
							.
			305.Improvements to assistance for disabled
			 veterans residing in housing owned by a family member
				(a)Increased assistanceSubsection (b) of section 2102A is
			 amended—
					(1)in paragraph (1), by striking
			 $14,000 and inserting $28,000; and
					(2)in paragraph (2), by striking
			 $2,000 and inserting $5,000.
					(b)Indexing of levels of
			 assistanceSuch subsection is
			 further amended—
					(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
					(2)in the matter before
			 subparagraph (A), as redesignated by paragraph (1), by inserting
			 (1) before The; and
					(3)by adding at the end the
			 following new paragraph (2):
						
							(2)Effective on October 1 of
				each year (beginning in 2012), the Secretary shall use the same percentage
				calculated pursuant to section 2102(e) of this title to increase the amounts
				described in paragraph (1) of this
				subsection.
							.
					(c)Extension of authority
			 for assistanceSubsection (e)
			 of such section is amended by striking December 31, 2011 and
			 inserting December 31, 2021.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply with respect to payments made in accordance with section 2102A of
			 title 38, United States Code, on or after that date.
				306.Expansion of
			 eligibility for specially adapted housing assistance for veterans with vision
			 impairment
				(a)In
			 generalParagraph (2) of
			 section 2101(b) is amended to read as follows:
					
						(2)A
				veteran is described in this paragraph if the veteran is entitled to
				compensation under chapter 11 of this title for a service-connected disability
				that meets any of the following criteria:
							(A)The
				disability is due to blindness in both eyes, having central visual acuity of
				20/200 or less in the better eye with the use of a standard correcting lens.
				For the purposes of this subparagraph, an eye with a limitation in the fields
				of vision such that the widest diameter of the visual field subtends an angle
				no greater than 20 degrees shall be considered as having a central visual
				acuity of 20/200 or less.
							(B)A
				permanent and total disability that includes the anatomical loss or loss of use
				of both hands.
							(C)A
				permanent and total disability that is due to a severe burn injury (as so
				determined).
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2012.
				307.Revised limitations on
			 assistance furnished for acquisition and adaptation of housing for disabled
			 veteransSection 2102(d) is
			 amended—
				(1)in paragraph (1), by striking under
			 sections 2101(a) and 2102A and inserting under section
			 2101(a); and
				(2)in paragraph (2), by
			 striking under sections 2101(b) and 2102A and inserting
			 under section 2101(b).
				IVCompensation and pension
			 matters
			401.Increase in rate of
			 pension for disabled veterans married to one another and both of whom require
			 regular aid and attendance
				(a)In
			 generalSection 1521(f)(2) is amended by striking
			 $30,480 and inserting $31,305.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				402.Authority for
			 retroactive effective date for awards of disability compensation in connection
			 with applications that are fully-developed at submittalSection 5110(b) is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)(A)The effective
				date of an award of disability compensation to a veteran who submits an
				application therefor that sets forth a claim that is fully-developed (as
				prescribed by the Secretary for purposes of this paragraph) as of the date of
				submittal shall be fixed in accordance with the facts found, but shall not be
				earlier than the date that is one year before the date of receipt of the
				application.
							(B)Subparagraph (A)
				shall take effect on the date of the enactment of this paragraph and shall not
				apply with respect to claims filed after September 30,
				2012.
							.
				403.Modification of
			 month of death benefit for surviving spouses of veterans who die while entitled
			 to compensation or pension
				(a)Surviving spouse
			 benefit for month of veteran's deathSubsections (a) and (b) of
			 section 5310 are amended to read as follows:
					
						(a)In
				general(1)A
				surviving spouse of a veteran is entitled to a benefit for the month of the
				veteran's death if—
								(A)at the time of the
				veteran's death, the veteran was receiving compensation or pension under
				chapter 11 or 15 of this title; or
								(B)the veteran is determined
				for purposes of section 5121 or 5121A of this title as having been entitled to
				receive compensation or pension under chapter 11 or 15 of this title for the
				month of the veteran's death.
								(2)The amount of the benefit
				under paragraph (1) is the amount that the veteran would have received under
				chapter 11 or 15 of this title, as the case may be, for the month of the
				veteran's death had the veteran not died.
							(b)Claims pending
				adjudicationIf a claim for entitlement to compensation or
				additional compensation under chapter 11 of this title or pension or additional
				pension under chapter 15 of this title is pending at the time of a veteran's
				death and the check or other payment issued to the veteran's surviving spouse
				under subsection (a) is less than the amount of the benefit the veteran would
				have been entitled to for the month of death pursuant to the adjudication of
				the pending claim, an amount equal to the difference between the amount to
				which the veteran would have been entitled to receive under chapter 11 or 15 of
				this title for the month of the veteran's death had the veteran not died and
				the amount of the check or other payment issued to the surviving spouse shall
				be treated in the same manner as an accrued benefit under section 5121 of this
				title.
						.
				(b)Month of death benefit
			 exempt from delayed commencement of paymentSection 5111(c)(1) is
			 amended by striking apply to and all that follows through
			 death occurred and inserting the following: not apply to
			 payments made pursuant to section 5310 of this title.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to deaths that
			 occur on or after that date.
				404.Automatic waiver of agency of original
			 jurisdiction review of new evidence
				(a)In generalSection 7105 is amended by adding at the
			 end the following new subsection:
					
						(e)(1)If, either at the time or after the agency
				of original jurisdiction receives a substantive appeal, the claimant or the
				claimant's representative, if any, submits evidence to either the agency of
				original jurisdiction or the Board of Veterans' Appeals for consideration in
				connection with the issue or issues with which disagreement has been expressed,
				such evidence shall be subject to initial review by the Board unless the
				claimant or the claimant's representative, as the case may be, requests in
				writing that the agency of original jurisdiction initially review such
				evidence.
							(2)A request for review of evidence under
				paragraph (1) shall accompany the submittal of the
				evidence.
							.
				(b)Effective
			 dateSubsection (e) of such
			 section, as added by subsection (a), shall take effect on the date that is 180
			 days after the date of the enactment of this Act, and shall apply with respect
			 to claims for which a substantive appeal is filed on or after the date that is
			 180 days after the date of the enactment of this Act.
				VMemorial, burial, and
			 cemetery matters
			501.Prohibition on
			 disruptions of funerals of members or former members of the Armed
			 Forces
				(a)Purpose and
			 authority
					(1)PurposeThe
			 purpose of this section is to provide necessary and proper support for the
			 recruitment and retention of the Armed Forces and militia employed in the
			 service of the United States by protecting the dignity of the service of the
			 members of such Forces and militia, and by protecting the privacy of their
			 immediate family members and other attendees during funeral services for such
			 members.
					(2)Constitutional
			 authorityCongress finds that this section is a necessary and
			 proper exercise of its powers under the Constitution, article I, section 8,
			 paragraphs 1, 12, 13, 14, 16 and 18, to provide for the common defense, raise
			 and support armies, provide and maintain a navy, make rules for the government
			 and regulation of the land and naval forces, and provide for organizing and
			 governing such part of the militia as may be employed in the service of the
			 United States.
					(b)Amendment to title
			 18Section 1388 of title 18, United States Code, is amended to
			 read as follows:
					
						1388.Prohibition on
				disruptions of funerals of members or former members of the Armed
				Forces
							(a)ProhibitionFor
				any funeral of a member or former member of the Armed Forces that is not
				located at a cemetery under the control of the National Cemetery Administration
				or part of Arlington National Cemetery, it shall be unlawful for any person to
				engage in an activity during the period beginning 120 minutes before and ending
				120 minutes after such funeral, any part of which activity—
								(1)(A)takes place within the
				boundaries of the location of such funeral or takes place within 300 feet of
				the point of the intersection between—
										(i)the boundary of the
				location of such funeral; and
										(ii)a road, pathway, or
				other route of ingress to or egress from the location of such funeral;
				and
										(B)includes any individual
				willfully making or assisting in the making of any noise or diversion—
										(i)that is not part of such
				funeral and that disturbs or tends to disturb the peace or good order of such
				funeral; and
										(ii)with the intent of
				disturbing the peace or good order of such funeral;
										(2)(A)is within 500 feet of
				the boundary of the location of such funeral; and
									(B)includes any
				individual—
										(i)willfully and without
				proper authorization impeding or tending to impede the access to or egress from
				such location; and
										(ii)with the intent to
				impede the access to or egress from such location; or
										(3)is on or near the
				boundary of the residence, home, or domicile of any surviving member of the
				deceased person's immediate family and includes any individual willfully making
				or assisting in the making of any noise or diversion—
									(A)that disturbs or tends to
				disturb the peace of the persons located at such location; and
									(B)with the intent of
				disturbing such peace.
									(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title or
				imprisoned for not more than 1 year, or both.
							(c)Civil remedies
								(1)District
				courtsThe district courts of the United States shall have
				jurisdiction—
									(A)to prevent and restrain
				violations of this section; and
									(B)for the adjudication of
				any claims for relief under this section.
									(2)Attorney
				generalThe Attorney General may institute proceedings under this
				section.
								(3)ClaimsAny
				person, including a surviving member of the deceased person's immediate family,
				who suffers injury as a result of conduct that violates this section
				may—
									(A)sue therefor in any
				appropriate United States district court or in any court of competent
				jurisdiction; and
									(B)recover damages as
				provided in subsection (d) and the cost of the suit, including reasonable
				attorneys’ fees.
									(4)EstoppelA
				final judgment or decree rendered in favor of the United States in any criminal
				proceeding brought by the United States under this section shall estop the
				defendant from denying the essential allegations of the criminal offense in any
				subsequent civil proceeding brought by a person or by the United States.
								(d)Actual and statutory
				damages
								(1)In
				generalIn addition to any penalty imposed under subsection (b),
				a violator of this section is liable in an action under subsection (c) for
				actual or statutory damages as provided in this subsection.
								(2)Actions by private
				personsA person bringing an action under subsection (c)(3) may
				elect, at any time before final judgment is rendered, to recover the actual
				damages suffered by him or her as a result of the violation or, instead of
				actual damages, an award of statutory damages for each violation involved in
				the action.
								(3)Actions by Attorney
				GeneralIn any action under subsection (c)(2), the Attorney
				General is entitled to recover an award of statutory damages for each violation
				involved in the action notwithstanding any recovery under subsection
				(c)(3).
								(4)Statutory
				damagesA court may award, as the court considers just, statutory
				damages in a sum of not less than $25,000 or more than $50,000 per
				violation.
								(e)Rebuttable
				presumptionIt shall be a rebuttable presumption that the
				violation was committed willfully for purposes of determining relief under this
				section if the violator, or a person acting in concert with the violator, did
				not have reasonable grounds to believe, either from the attention or publicity
				sought by the violator or other circumstance, that the conduct of such violator
				or person would not disturb or tend to disturb the peace or good order of such
				funeral, impede or tend to impede the access to or egress from such funeral, or
				disturb or tend to disturb the peace of any surviving member of the deceased
				person's immediate family who may be found on or near the residence, home, or
				domicile of the deceased person's immediate family on the date of the service
				or ceremony.
							(f)DefinitionsIn
				this section—
								(1)the term Armed
				Forces has the meaning given the term in section 101 of title 10 and
				includes members and former members of the National Guard who were employed in
				the service of the United States; and
								(2)the term immediate
				family means, with respect to a person, the immediate family members of
				such person, as such term is defined in section 115 of this
				title.
								.
				(c)Amendment to title
			 38
					(1)In
			 generalSection 2413 is
			 amended to read as follows:
						
							2413.Prohibition on
				certain demonstrations and disruptions at cemeteries under control of the
				National Cemetery Administration and at Arlington National Cemetery
								(a)ProhibitionIt
				shall be unlawful for any person—
									(1)to carry out a
				demonstration on the property of a cemetery under the control of the National
				Cemetery Administration or on the property of Arlington National Cemetery
				unless the demonstration has been approved by the cemetery superintendent or
				the director of the property on which the cemetery is located; or
									(2)with respect to such a
				cemetery, to engage in a demonstration during the period beginning 120 minutes
				before and ending 120 minutes after a funeral, memorial service, or ceremony is
				held, any part of which demonstration—
										(A)(i)takes place within the
				boundaries of such cemetery or takes place within 300 feet of the point of the
				intersection between—
												(I)the boundary of such
				cemetery; and
												(II)a road, pathway, or
				other route of ingress to or egress from such cemetery; and
												(ii)includes any individual
				willfully making or assisting in the making of any noise or diversion—
												(I)that is not part
				of such funeral, memorial service, or ceremony and that disturbs or tends to
				disturb the peace or good order of such funeral, memorial service, or ceremony;
				and
												(II)with the intent of
				disturbing the peace or good order of such funeral, memorial service, or
				ceremony; or
												(B)(i)is within 500 feet of
				the boundary of such cemetery; and
											(ii)includes any
				individual—
												(I)willfully and
				without proper authorization impeding or tending to impede the access to or
				egress from such cemetery; and
												(II)with the intent to
				impede the access to or egress from such cemetery.
												(b)PenaltyAny
				person who violates subsection (a) shall be fined under title 18 or imprisoned
				for not more than one year, or both.
								(c)Civil
				remedies(1)The district courts of
				the United States shall have jurisdiction—
										(A)to prevent and restrain
				violations of this section; and
										(B)for the adjudication of
				any claims for relief under this section.
										(2)The Attorney General of
				the United States may institute proceedings under this section.
									(3)Any person, including a
				surviving member of the deceased person's immediate family, who suffers injury
				as a result of conduct that violates this section may—
										(A)sue therefor in any
				appropriate United States district court or in any court of competent
				jurisdiction; and
										(B)recover damages as
				provided in subsection (d) and the cost of the suit, including reasonable
				attorneys’ fees.
										(4)A final judgment or
				decree rendered in favor of the United States in any criminal proceeding
				brought by the United States under this section shall estop the defendant from
				denying the essential allegations of the criminal offense in any subsequent
				civil proceeding brought by a person or by the United States.
									(d)Actual and statutory
				damages(1)In addition to any
				penalty imposed under subsection (b), a violator of this section is liable in
				an action under subsection (c) for actual or statutory damages as provided in
				this subsection.
									(2)A person bringing an
				action under subsection (c)(3) may elect, at any time before final judgment is
				rendered, to recover the actual damages suffered by him or her as a result of
				the violation or, instead of actual damages, an award of statutory damages for
				each violation involved in the action.
									(3)In any action brought
				under subsection (c)(2), the Attorney General is entitled to recover an award
				of statutory damages for each violation involved in the action notwithstanding
				any recovery under subsection (c)(3).
									(4)A court may award, as the
				court considers just, statutory damages in a sum of not less than $25,000 or
				more than $50,000 per violation.
									(e)Rebuttable
				presumptionIt shall be a rebuttable presumption that the
				violation of subsection (a) was committed willfully for purposes of determining
				relief under this section if the violator, or a person acting in concert with
				the violator, did not have reasonable grounds to believe, either from the
				attention or publicity sought by the violator or other circumstance, that the
				conduct of such violator or person would not—
									(1)disturb or tend to
				disturb the peace or good order of such funeral, memorial service, or ceremony;
				or
									(2)impede or tend to impede
				the access to or egress from such funeral, memorial service, or
				ceremony.
									(f)DefinitionsIn
				this section—
									(1)the term
				demonstration includes—
										(A)any picketing or similar
				conduct;
										(B)any oration, speech, use
				of sound amplification equipment or device, or similar conduct that is not part
				of a funeral, memorial service, or ceremony;
										(C)the display of any
				placard, banner, flag, or similar device, unless such a display is part of a
				funeral, memorial service, or ceremony; and
										(D)the distribution of any
				handbill, pamphlet, leaflet, or other written or printed matter other than a
				program distributed as part of a funeral, memorial service, or ceremony;
				and
										(2)the term immediate
				family means, with respect to a person, the immediate family members of
				such person, as such term is defined in section 115 of title
				18.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 24 is
			 amended by striking the item relating to section 2413 and inserting the
			 following new item:
						
							
								2413. Prohibition on certain
				demonstrations and disruptions at cemeteries under control of the National
				Cemetery Administration and at Arlington National
				Cemetery.
							
							.
					502.Codification of
			 prohibition against reservation of gravesites at Arlington National
			 Cemetery
				(a)In
			 generalChapter 24 is amended
			 by inserting after section 2410 the following new section:
					
						2410A.Arlington National
				Cemetery: other administrative matters
							(a)One
				gravesite(1)Not more than
				one gravesite may be provided at Arlington National Cemetery to a veteran or
				member of the Armed Forces who is eligible for interment or inurnment at such
				cemetery.
								(2)The Secretary of the Army
				may waive the prohibition in paragraph (1) as the Secretary of the Army
				considers appropriate.
								(b)Prohibition against
				reservation of gravesitesA gravesite at Arlington National
				Cemetery may not be reserved for an individual before the death of such
				individual.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2410 the following
			 new item:
					
						
							2410A. Arlington National
				Cemetery: other administrative
				matters.
						
						.
				(c)Applicability
					(1)In
			 generalExcept as provided in paragraph (2), section 2410A of
			 title 38, United States Code, as added by subsection (a), shall apply with
			 respect to all interments at Arlington National Cemetery after the date of the
			 enactment of this Act.
					(2)ExceptionSubsection
			 (b) of such section, as so added, shall not apply with respect to the interment
			 of an individual for whom a request for a reserved gravesite was approved by
			 the Secretary of the Army before January 1, 1962.
					(d)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Army shall submit to Congress a report on
			 reservations made for interment at Arlington National Cemetery.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)The number of requests
			 for reservation of a gravesite at Arlington National Cemetery that were
			 submitted to the Secretary of the Army before January 1, 1962.
						(B)The number of gravesites
			 at such cemetery that, on the day before the date of the enactment of this Act,
			 were reserved in response to such requests.
						(C)The number of such
			 gravesites that, on the day before the date of the enactment of this Act, were
			 unoccupied.
						(D)A list of all
			 reservations for gravesites at such cemetery that were extended by individuals
			 responsible for management of such cemetery in response to requests for such
			 reservations made on or after January 1, 1962.
						(E)A description of the
			 measures that the Secretary is taking to improve the accountability and
			 transparency of the management of gravesite reservations at Arlington National
			 Cemetery.
						(F)Such recommendations as
			 the Secretary may have for legislative action as the Secretary considers
			 necessary to improve such accountability and transparency.
						503.Expansion of
			 eligibility for presidential memorial certificates to persons who died in the
			 active military, naval, or air serviceSection 112(a) is amended—
				(1)by inserting and
			 persons who died in the active military, naval, or air service, after
			 under honorable conditions,; and
				(2)by striking
			 veteran’s and inserting deceased
			 individual’s.
				VIConstruction
			 matters
			601.Authorization of
			 fiscal year 2012 major medical facility projectsThe Secretary of Veterans Affairs may carry
			 out the following major medical facility projects in fiscal year 2012, with
			 each project to be carried out in the amount specified for each project:
				(1)Construction of seismic
			 corrections for Building 100 at the Department of Veterans Affairs Medical
			 Center in Seattle, Washington, in an amount not to exceed $51,800,000.
				(2)Construction of seismic
			 corrections and renovation of various buildings to include Building 209 for
			 housing facilities for homeless veterans at the Department of Veterans Affairs
			 Medical Center in West Los Angeles, California, in an amount not to exceed
			 $35,500,000.
				602.Modification
			 of authorization for certain major medical facility construction projects
			 previously authorized
				(a)Modification of
			 authorization of fiscal year 2007 major medical facility project at Department
			 of Veterans Affairs Medical Center in Fayetteville,
			 ArkansasSection 803(3) of the Veterans Benefits, Health Care,
			 and Information Technology Act of 2006 (Public Law 109–461) is amended—
					(1)by inserting
			 and a parking garage after clinical addition;
			 and
					(2)by striking
			 $56,163,000 and inserting $90,600,000.
					(b)Modification of
			 extension of authorization for major medical facility construction project in
			 Orlando, Florida, previously authorized in connection with capital asset
			 realignment initiativeSection 802(11) of the Veterans Benefits,
			 Health Care, and Information Technology Act of 2006 (Public Law 109–461), as
			 amended by section 702(b)(4) of the Veterans' Mental Health and Other Care
			 Improvements Act of 2008 (Public Law 110–387; 122 Stat. 4137), is amended by
			 inserting , including a Simulation, Learning, Education, and Research
			 Network Center, after Florida, area.
				(c)Increase in
			 amount of authorization of fiscal year 2008 major medical facility project at
			 Department of Veterans Affairs Medical Center in Palo Alto,
			 CaliforniaThe Secretary of Veterans Affairs may carry out the
			 major medical facility project at the Department of Veterans Affairs Medical
			 Center in Palo, Alto, California, for which amounts were appropriated under
			 chapter 3 of title I of the Supplemental Appropriations Act, 2008 (Public Law
			 110–252; 122 Stat. 2326) under the heading Construction, Major
			 Projects under the heading Department of Veterans
			 Affairs in an amount not to exceed
			 $716,600,000.
				(d)Increase in amount of
			 authorization of fiscal year 2009 major medical facility project at Department
			 of Veterans Affairs Medical Center, San Juan, Puerto RicoSection
			 701(3) of the Veterans' Mental Health and Other Care Improvements Act of 2008
			 (Public Law 110–387; 122 Stat. 4137) is amended by striking
			 $225,900,000 and inserting $277,000,000.
				(e)Increase in amount of
			 authorization of fiscal year 2007 major medical facility project at Department
			 of Veterans Affairs Medical Center, St. Louis, MissouriSection
			 803(5) of the Veterans Benefits, Health Care, and Information Technology Act of
			 2006 (Public Law 109–461) is amended by striking $69,053,000 and
			 inserting $346,300,000.
				603.Authorization of
			 fiscal year 2012 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following fiscal year 2012 major medical facility leases at the
			 locations specified, in an amount not to exceed the amount shown for each such
			 location:
				(1)Columbus, Georgia,
			 Community Based Outpatient Clinic, in an amount not to exceed
			 $5,335,000.
				(2)Fort Wayne, Indiana,
			 Outpatient Clinic, in an amount not to exceed $2,845,000.
				(3)Mobile, Alabama,
			 Outpatient Clinic, in an amount not to exceed $6,565,000.
				(4)Rochester, New York,
			 Outpatient Clinic, in an amount not to exceed $9,232,000.
				(5)Salem, Oregon, Community
			 Based Outpatient Clinic, in an amount not to exceed $2,549,000.
				(6)San Jose, California,
			 Outpatient Clinic, in an amount not to exceed $9,546,000.
				(7)South Bend, Indiana,
			 Outpatient Clinic, in an amount not to exceed $6,731,000.
				(8)Springfield, Missouri,
			 Community Based Outpatient Clinic, in an amount not to exceed
			 $6,489,000.
				604.Authorization of
			 appropriations
				(a)Authorization of
			 appropriations for constructionThere is authorized to be
			 appropriated to the Secretary of Veterans Affairs for fiscal year 2012 or the
			 year in which funds are appropriated for the Construction, Major Projects,
			 account—
					(1)$87,300,000 for
			 the projects authorized in section 601; and
					(2)$850,070,000 for the
			 increased amounts authorized for projects whose authorizations are modified by
			 section 602.
					(b)Authorization of
			 appropriations for medical facility leasesThere is authorized to
			 be appropriated to the Secretary of Veterans Affairs for fiscal year 2012 or
			 the year in which funds are appropriated for the Medical Facilities account
			 $49,292,000 for the leases authorized in section 603.
				(c)LimitationThe
			 projects authorized in sections 601, 602, and 603 may only be carried out
			 using—
					(1)funds appropriated for
			 fiscal year 2012 pursuant to the authorization of appropriations in subsection
			 (a) of this section;
					(2)funds available for
			 Construction, Major Projects, for a fiscal year before fiscal year 2012 that
			 remain available for obligation;
					(3)funds available for
			 Construction, Major Projects, for a fiscal year after fiscal year 2012 that
			 remain available for obligation;
					(4)funds appropriated for
			 Construction, Major Projects, for fiscal year 2012 for a category of activity
			 not specific to a project;
					(5)funds appropriated for
			 Construction, Major Projects, for a fiscal year before 2012 for a category of
			 activity not specific to a project; and
					(6)funds appropriated for
			 Construction, Major Projects, for a fiscal year after 2012 for a category of
			 activity not specific to a project.
					605.Limitation on
			 authority of Secretary of Veterans Affairs to use bid savings on major medical
			 facility projects to expand purpose of major medical facility
			 projectsSection 8104(d)(2) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(C)The Secretary
				may not obligate an amount under subparagraph (A) to expand the purpose of a
				major medical facility project except pursuant to a provision of law enacted
				after the date on which the Secretary submits to the committees described in
				subparagraph (B) notice of the following:
						(i)The major
				medical facility project that is the source of the bid savings.
						(ii)The major medical
				facility project for which the Secretary intends to expand the purpose.
						(iii)A description of such
				expansion of purpose.
						(iv)The amounts the
				Secretary intends to obligate to expand the
				purpose.
						.
			606.Designation of
			 George H. O’Brien, Jr., Department of Veterans Affairs Medical Center
				(a)DesignationThe Department of Veterans Affairs medical
			 center located in Big Spring, Texas, shall after the date of the enactment of
			 this Act be known and designated as the George H. O’Brien, Jr.,
			 Department of Veterans Affairs Medical Center.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, paper, or other record of the United States to the medical center
			 referred to in subsection (a) shall be considered to be a reference to the
			 George H. O’Brien, Jr., Department of Veterans Affairs Medical Center.
				607.Designation of Major
			 William Edward Adams Department of Veterans Affairs Clinic
				(a)DesignationThe Department of Veterans Affairs
			 telehealth clinic in Craig, Colorado, shall after the date of the enactment of
			 this Act be known and designated as the Major William Edward Adams
			 Department of Veterans Affairs Clinic.
				(b)ReferencesAny reference in any law, regulation, map,
			 document, paper, or other record of the United States to the clinic referred to
			 in subsection (a) shall be considered to be a reference to the Major William
			 Edward Adams Department of Veterans Affairs Clinic.
				VIIOther administrative
			 and benefits matters
			701.Assistance to
			 veterans affected by natural disasters
				(a)Additional grants for
			 disabled veterans for specially adapted housing
					(1)In
			 generalChapter 21 is amended by adding at the end the following
			 new section:
						
							2109.Specially adapted
				housing destroyed or damaged by natural disasters
								(a)In
				generalNotwithstanding the provisions of section 2102 of this
				title, the Secretary may award a grant to a veteran whose home was previously
				adapted with assistance of a grant under this chapter in the event the adapted
				home which was being used and occupied by the veteran was destroyed or
				substantially damaged in a natural or other disaster, as determined by the
				Secretary.
								(b)Use of
				fundsA grant awarded under subsection (a) shall be available to
				acquire a suitable housing unit with special fixtures or moveable facilities
				made necessary by the veteran's disability, and necessary land therefor.
								(c)LimitationsThe
				amount of the grant awarded under subsection (a) may not exceed the lesser
				of—
									(1)the reasonable cost, as
				determined by the Secretary, of repairing or replacing the damaged or destroyed
				home in excess of the available insurance coverage on such home; or
									(2)the maximum grant amount
				to which the veteran would have been entitled under subsection (a) or (b) of
				section 2102 of this title had the veteran not obtained the prior
				grant.
									.
					(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2108 the following new item:
						
							
								2109. Specially adapted housing
				destroyed or damaged by natural
				disasters.
							
							.
					(b)Extension of
			 subsistence allowance for veterans completing vocational rehabilitation
			 programSection 3108(a)(2) is amended—
					(1)by inserting
			 (A) before In; and
					(2)by adding at the end the
			 following new subparagraph:
						
							(B)In any case in which the
				Secretary determines that a veteran described in subparagraph (A) has been
				displaced as the result of a natural or other disaster while being paid a
				subsistence allowance under that subparagraph, as determined by the Secretary,
				the Secretary may extend the payment of a subsistence allowance under such
				subparagraph for up to an additional two months while the veteran is
				satisfactorily following a program of employment services described in such
				subparagraph.
							.
					(c)Waiver of limitation on
			 program of independent living services and assistanceSection
			 3120(e) is amended—
					(1)by inserting
			 (1) before Programs; and
					(2)by adding at the end the
			 following new paragraph:
						
							(2)The limitation in
				paragraph (1) shall not apply in any case in which the Secretary determines
				that a veteran described in subsection (b) has been displaced as the result of,
				or has otherwise been adversely affected in the areas covered by, a natural or
				other disaster, as determined by the
				Secretary.
							.
					(d)Covenants and liens
			 created by public entities in response to disaster-Relief
			 assistanceParagraph (3) of section 3703(d) is amended to read as
			 follows:
					
						(3)(A)Any real estate housing
				loan (other than for repairs, alterations, or improvements) shall be secured by
				a first lien on the realty. In determining whether a loan is so secured, the
				Secretary may either disregard or allow for subordination to a superior lien
				created by a duly recorded covenant running with the realty in favor of either
				of the following:
								(i)A public entity that has
				provided or will provide assistance in response to a major disaster as
				determined by the President under the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.).
								(ii)A
				private entity to secure an obligation to such entity for the homeowner's share
				of the costs of the management, operation, or maintenance of property,
				services, or programs within and for the benefit of the development or
				community in which the veteran's realty is located, if the Secretary determines
				that the interests of the veteran borrower and of the Government will not be
				prejudiced by the operation of such covenant.
								(B)With
				respect to any superior lien described in subparagraph (A) created after June
				6, 1969, the Secretary's determination under clause (ii) of such subparagraph
				shall have been made prior to the recordation of the
				covenant.
							.
				(e)Automobiles and other
			 conveyances for certain disabled veterans and members of the Armed
			 ForcesSection 3903(a) is amended—
					(1)by striking
			 No and inserting (1) Except as provided in paragraph (2),
			 no; and
					(2)by adding at the end the
			 following new paragraph:
						
							(2)The Secretary may provide
				or assist in providing an eligible person with a second automobile or other
				conveyance under this chapter if—
								(A)the Secretary receives
				satisfactory evidence that the automobile or other conveyance previously
				purchased with assistance under this chapter was destroyed—
									(i)as a result of a natural
				or other disaster, as determined by the Secretary; and
									(ii)through no fault of the
				eligible person; and
									(B)the
				eligible person does not otherwise receive from a property insurer compensation
				for the
				loss.
								.
					(f)Annual
			 report
					(1)In
			 generalEach year, the Secretary of Veterans Affairs shall submit
			 to Congress a report on the assistance provided or action taken by the
			 Secretary in the last fiscal year pursuant to the authorities added by the
			 amendments made by this section.
					(2)ElementsEach
			 report submitted under paragraph (1) shall include the following for the fiscal
			 year covered by the report:
						(A)A description of
			 each natural disaster for which assistance was provided or action was taken as
			 described in paragraph (1).
						(B)The number of cases or
			 individuals, as the case may be, in which or to whom the Secretary provided
			 assistance or took action as described in paragraph (1).
						(C)For each such case or
			 individual, a description of the type or amount of assistance or action taken,
			 as the case may be.
						702.Aggregate amount of
			 educational assistance available to individuals who receive both survivors' and
			 dependents educational assistance and other veterans and related educational
			 assistance
				(a)Aggregate amount
			 availableSection 3695 is amended—
					(1)in subsection (a)(4), by
			 striking 35,; and
					(2)by adding at the end the
			 following new subsection:
						
							(c)The aggregate period for
				which any person may receive assistance under chapter 35 of this title, on the
				one hand, and any of the provisions of law referred to in subsection (a), on
				the other hand, may not exceed 81 months (or the part-time equivalent
				thereof).
							.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall take effect on October 1, 2011, and
			 shall not operate to revive any entitlement to assistance under chapter 35 of
			 title 38, United States Code, or the provisions of law referred to in section
			 3695(a) of such title, as in effect on the day before such date, that was
			 terminated by reason of the operation of section 3695(a) of such title, as so
			 in effect, before such date.
				(c)Revival of entitlement
			 reduced by prior utilization of chapter 35 assistance
					(1)In
			 generalSubject to paragraph (2), in the case of an individual
			 whose period of entitlement to assistance under a provision of law referred to
			 in section 3695(a) of title 38, United States Code (other than chapter 35 of
			 such title), as in effect on September 30, 2011, was reduced under such section
			 3695(a), as so in effect, by reason of the utilization of entitlement to
			 assistance under chapter 35 of such title before October 1, 2011, the period of
			 entitlement to assistance of such individual under such provision shall be
			 determined without regard to any entitlement so utilized by the individual
			 under chapter 35 of such title.
					(2)LimitationThe
			 maximum period of entitlement to assistance of an individual under paragraph
			 (1) may not exceed 81 months.
					703.Department of
			 Veterans Affairs enforcement penalties for misrepresentation of a business
			 concern as a small business concern owned and controlled by veterans or as a
			 small business concern owned and controlled by service-disabled
			 veteransSubsection (g) of
			 section 8127 is amended—
				(1)by striking Any
			 business and inserting (1) Any business;
				(2)in paragraph (1), as so
			 designated—
					(A)by inserting
			 deliberately before misrepresented; and
					(B)by striking
			 a reasonable period of time, as determined by the Secretary and
			 inserting a period of not less than five years; and
					(3)by adding at the end the
			 following new paragraphs:
					
						(2)In the case of a debarment under paragraph
				(1), the Secretary shall commence debarment action against the business concern
				by not later than 30 days after determining that the concern misrepresented the
				status of the concern as described in paragraph (1) and shall complete
				debarment actions against such concern by not later than 90 days after such
				determination.
						(3)The
				debarment of a business concern under paragraph (1) includes the debarment of
				all principals in the business concern for a period of not less than five
				years.
						.
				704.Authority for certain persons to sign
			 claims filed with Secretary of Veterans Affairs on behalf of claimants
				(a)In generalSection 5101 is amended—
					(1)in subsection (a)—
						(A)by striking A specific and
			 inserting (1) A specific; and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)If an individual has not attained the age
				of 18 years, is mentally incompetent, or is physically unable to sign a form, a
				form filed under paragraph (1) for the individual may be signed by a
				court-appointed representative, a person who is responsible for the care of the
				individual, including a spouse or other relative, or an attorney in fact or
				agent authorized to act on behalf of the individual under a durable power of
				attorney. If the individual is in the care of an institution, the manager or
				principal officer of the institution may sign the
				form.
								;
						(2)in subsection (c)—
						(A)in paragraph (1)—
							(i)by inserting , signs a form on
			 behalf of an individual to apply for, after who applies
			 for; and
							(ii)by inserting , or TIN in the case
			 that the person is not an individual, after of such
			 person; and
							(B)in paragraph (2), by inserting or
			 TIN after social security number each place it appears;
			 and
						(3)by adding at the end the following new
			 subsection:
						
							(d)In this section:
								(1)The term mentally incompetent
				with respect to an individual means that the individual lacks the mental
				capacity—
									(A)to provide substantially accurate
				information needed to complete a form; or
									(B)to certify that the statements made on a
				form are true and complete.
									(2)The term TIN has the meaning
				given the term in section 7701(a)(41) of the Internal Revenue Code of
				1986.
								.
					(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to claims filed on or after the date of the enactment of
			 this Act.
				705.Improvement of process for filing jointly
			 for social security and dependency and indemnity compensationSection 5105 is amended—
				(1)in subsection (a)—
					(A)by striking shall the first
			 place it appears and inserting may; and
					(B)by striking Each such form
			 and inserting Such forms; and
					(2)in subsection (b), by striking on
			 such a form and inserting on any document indicating an intent
			 to apply for survivor benefits.
				706.Parity between
			 part-time and full-time students under employee incentive scholarship
			 programSection 7675(b)(1) is
			 amended by striking subparagraph (E) and inserting the following new
			 subparagraph (E):
				
					(E)In the case of a
				participant who is employed as an employee of the Department while enrolled in
				the course of training being pursued by the participant, the participant fails
				to maintain employment as a Department employee during such course of
				training.
					.
			707.Report on
			 pay-for-performance compensation under health care services contracts
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the
			 House of Representatives a report on the use by the Department of Veterans
			 Affairs of pay-for-performance compensation mechanisms in the provision of
			 health care services in contracts which compensate contractors of the
			 Department for the provision of health care services through community based
			 outpatient clinics.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)An assessment of the
			 feasibility and advisability of utilizing pay-for-performance compensation
			 mechanisms in the provision of health care services by the Department in
			 contracts described in subsection (a).
					(2)The number of community
			 based outpatient clinics of the Department that were operating under a
			 pay-for-performance compensation mechanism in the provision of health care
			 services on the day before the date of the enactment of this Act and the impact
			 such mechanisms have had with respect to—
						(A)providing incentives for
			 community based outpatient clinics to provide high quality health care;
			 and
						(B)providing incentives to
			 better assure patient satisfaction.
						(c)Incorporation of views
			 and experiences of private health care systemsIn meeting the
			 requirements of this section the Secretary shall incorporate the views and
			 experiences of representatives of at least two private health care systems that
			 have utilized pay-for-performance compensation mechanisms in the operation of
			 medical clinics to ascertain whether such mechanisms have had an effect on the
			 delivery of quality, timely, medical care in the private sector.
				708.Extension of
			 authority to obtain information from Secretary of Treasury and Commissioner of
			 Social Security for income verification purposesSection 5317(g) is amended by striking
			 September 30, 2011 and inserting September 30,
			 2013.
			709.Extension of
			 authority for regional office of Department of Veterans Affairs in Republic of
			 the PhilippinesSection 315(b)
			 is amended by striking December 31, 2011 and inserting
			 December 31, 2012.
			710.Report on
			 establishment of a Polytrauma Rehabilitation Center or Polytrauma Network Site
			 of the Department of Veterans Affairs in the northern Rockies or
			 Dakotas
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the feasibility and advisability of establishing a Polytrauma
			 Rehabilitation Center or Polytrauma Network Site for the Department of Veterans
			 Affairs in the northern Rockies or the Dakotas. One of the locations evaluated
			 as a potential location for the Polytrauma Rehabilitation Center or Polytrauma
			 Network Site, as the case may be, shall be the Fort Harrison Department of
			 Veterans Affairs hospital in Lewis and Clark County, Montana.
				(b)RequirementsThe
			 report required by this subsection shall include the following:
					(1)An assessment of the
			 adequacy of existing Department of Veterans Affairs facilities in the northern
			 Rockies and the Dakotas to address matters that are otherwise addressed by
			 Polytrauma Rehabilitation Centers and Polytrauma Network Sites.
					(2)A comparative assessment
			 of the effectiveness of rehabilitation programs for individuals with traumatic
			 brain injuries in urban areas with the effectiveness of such programs for
			 individuals with traumatic brain injuries in rural and frontier
			 communities.
					(3)An assessment whether the
			 low cost of living in the northern Rockies and the Dakotas could reduce the
			 financial stress faced by veterans receiving care for traumatic brain injury
			 and their families and thereby improve the effectiveness of such care.
					(4)An assessment whether
			 therapies that can prevent or remediate the development of secondary neurologic
			 conditions related to traumatic brain injury can be interrupted by stress
			 caused by living in an urban area.
					(c)ConsultationThe
			 Secretary shall consult with appropriate State and local government agencies in
			 the northern Rockies and the Dakotas in preparing the report required by
			 subsection (a).
				711.Modification
			 of loan guaranty fee for certain initial loansSection 3729(b)(2)(A) is amended—
				(1)by striking
			 clauses (i) and (ii);
				(2)by redesignating clause
			 (iii) as clause (i);
				(3)by inserting after clause
			 (i), as redesignated, the following new clause (ii):
					
						
							
								
									(A)(ii) Initial loan described in
						section 3710(a) to purchase or construct a dwelling with 0-down, or any other
						initial loan described in section 3710(a) other than with 5-down or 10-down
						(closed on or after October 1, 2011, and before October 1, 2012)1.501.75NA
									
								
							
						;
				(4)by redesignating clause
			 (iv) as clause (iii); and
				(5)in clause (iii), as
			 redesignated by paragraph (4), by striking October 1, 2011 and
			 inserting October 1, 2012.
				
	
		October 11, 2011
		Reported with an amendment
	
